Elbert, C. J.
The “statement” having been heretofore stricken from the record, nothing remains but the record proper, upon which no error appearing, the judgment of the court below must be affirmed.
The appellee interposes a motion for judgment in this court for interest on the verdict from its rendition to the entry of judgment. Under the decision in the case of Hawley v. Barker, decided at the present term, interest on a verdict is not recoverable, and the motion must be denied.
The judgment of the court below is affirmed with costs.

Affirmed.